Case 1:20-cv-11973-LTS Document1 File

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRI

District of Macdachuseds

Mary Jane Romero
PRO SE

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached" in the space and attach an additional
page with the full list of names.)

-V=-

US Department of Commerce

Wibur L Ross, Jr, Secretary Department of Commerce
(National Oceanic & Atmospheric Administration)

Defendant(s)
(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

I.

for the

Nee Nee ee Ne ee ee ee ee ee ee ee” Se”

2d 11/02/20 Page 1 of 13

[CT COURT

Case No.

 

 

(to be filled in by the Clerk's Office)

nw
c 3
|. OD; E
Jury Trial: (check one) res [ yee? =
AD =
a8
Og -
i
20 =
SO
wc -*
oH
4 tp

COMPLAINT FOR A CIVIL CASE

 

syua Nl
aus

j3d0 S
a

=
=a

 

 

 

 

 

The Parties to This Complaint
A. The Plaintiff(s) |
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name Mary Jane Romero
Street Address 3 Esker Place
City and County East Falmouth, |Barnstable County
State and Zip Code MA, 02536
Telephone Number (508) 274-2673
E-mail Address RomeroMary1968@aol.com
B.

 

The Defendant(s)

Provide the information below for each defendant nan
individual, a government agency, an organization, or

ned in the complaint, whether the defendant is an

a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach addi

ional pages if needed.

 

Page 1 of 5
Case 1:20-cv-11973-LTS Document1 Filed 11/02/20 Page 2 of 13

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name Wilbur L. Ross, Ur.

Job or Title (if known) Secretary, Department of Commerce
Street Address 1401 Constitution Ave NW

City and County Washington, D¢

State and Zip Code Washington, DC 20230

Telephone Number (202) 482-2000] (Main Phone Line)

 

E-mail Address (if known) Unknown

 

Defendant No. 2

Name None

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Name None
Job or Title (if known)

 

 

Street Address
City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if iown)

 

Defendant No. 4

Name None

 

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Page 2 of 5

 
Case 1:20-cv-11973-LTS Document1 F

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IL

Basis for Jurisdiction |

Federal courts are courts of limited jurisdiction (limited power

heard in federal court: cases involving a federal question and
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that a
[] Federal question

Fill out the paragraphs in this section that apply to this case.

A.

2. The Defendant(s)

If the Basis for Jurisdiction Is a Federal Question

led 11/02/20 Page 3 of 13

 

). Generally, only two types of cases can be
es involving diversity of citizenship of the

ply)

Diversity of|citizenship

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.

NOT APPLICABLE

 

If the Basis for Jurisdiction Is Diversity of Citizen
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Mary Jane Romero

ip

, is a citizen of the

 

State of (name) Massachusetts

 

b. If the plaintiff is a corporation
The plaintiff, (name) N/A

, is incorporated

 

under the laws of the State of (name)

 

and has its principal place of busines in the State of (name)

 

(if more than one plaintiff is named in the co
same information for each additional plaintif

a. If the defendant is an individual
The defendant, (name) N/A

)

plaint, attach an additional page providing the

, iS a citizen of

 

the State of (name)

. Oris a citizen of

 

(foreign nation)

 

Page 3 of 5

 
Pro Se | (Rev. 09/ 16) Complaint for a Civil Case

Ti.

Case 1:20-cv-11973-LTS Document1 Filed 11/02/20 Page 4 of 13

b. If the defendant is a corporation
The defendant, (name) Wilbur L. Ro

_ Jr. , Secretary DOC , is incorporated under

 

the laws of the State of (name) Washington, DC

, and has its

 

principal place of business in the S
Or is incorporated under the laws of

and has its principal place of busines

of (name) Washington, DC
reign nation) NIA ;
in (name) NIA

 

 

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the festa claims the defendant owes or the amount at

stake-is more than $75,000, not counting inte:

$5,518,000
Discrimination (Disability), Discrimination (A

t and costs of court, because (explain):

 

'e), Constructive Termination, Retaliation,

Intimidation, and Harassment for filing EEOQ Complaint, Threating Statements, Violation of
Privacy Act, Denial of Reasonable Accommadations, Slander and Libel, Pretextual actions and

statements, Perjury in testimony for EEOC |

estigation, Reimbursement of Attomey Fees

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more

one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
On August 6, 2020, I received notice from the US Equal Employment Opportunity Commission (EEOC) that |

have the right to file a civil action within ninety (90) calendar d:

PLEASE SEE CONTINUATION SHEET FOR CLAIMS

ys from the date of receipt of decision.

 

Relief

State briefly and precisely what damages or other relief the oe asks the court to order. Do not make legal

arguments. Include any basis for claiming that the wrongs all

ged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the
punitive money damages.

PLEASE SEE CONTINUATION SHEET

 

reasons you claim you are entitled to actual or

Page 4 of 5
Case 1:20-cv-11973-LTS Document1 F

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

led 11/02/20 Page 5of 13

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below,

certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation;
nonfrivolous argument for extending, modifying, or reversing
evidentiary support or, if specifically so identified, will likely
opportunity for further investigation or discovery; and (4) the

requirements of Rule 11.

A. For Parties Without an Attorney

(2) is supported by existing law or by a

existing law; (3) the factual contentions have
have evidentiary support after a reasonable
complaint otherwise complies with the

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current!
in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney

Bar Number

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

10/26/2020

 

address on file with the Clerk's Office may result

 

Mary Jane Romero

 

 

N/A

 

 

 

 

 

 

 

 

Page 5 of 5
Case 1:20-cv-11973-LTS Document1 F

 

led 11/02/20 Page 6 of 13

 

CONTINUATION SHEET
to Complain for a Civil Case

Case No:

US Department of Commerce

Wilbu. Ross, Secretary of Commerce
Mary Jane Romero -v- National Oceanic & Atmospheric
(Plaintiff) Administration

(Defendant)
Ill. Statement of Claim

Write a short and plain statement of the claim. Do not mz
possible the facts showing that each plaintiff is entitled tq
State how each defendant was involved and what each de
harm or violated the plaintiff's rights, including the dates
conduct. If more than one claim is asserted, number each

ke legal arguments. State as briefly as
» the damages or other relief sought.
fendant did that caused the plaintiff
and places of that involvement or
claim and write a short and plain

statement of each claim in a separate paragraph. Attach additional pages if needed.

LOCATION of all claims occurred at my place of employment:

NOAA (National Oceanic & Atmospheric Admin
25 Bernard St. Jean Drive
East Falmouth, MA 02536

1) Discrimination (Disability)

My direct supervisor, Ms. Amy Martins, sent an emai
and staff stating that I was a danger to the governmer
basis of only my disability (BiPolar I) with is protec
Disabilities Act (ADA). I did not exhibit any specific
performance in my duties at any time in my career to
she made this statement based off her own prejudice

Discrimination (Age)

istration)

1] in January 2013 to several managers
t. She justified this statement on the
fed under the Americans with

t negative behavior, actions, or lack of
support her characterization. Rather,
towards mental illness.

From May 2008 through April 2014, Ms. Martins disapproved all my requests for training,

which would have improved my qualifications for pre
extended to all staff 40 and above. However, she wa:
to staff in their 20’s and 30’s.

pbmotions to higher positions. This
s more than generous granting training

 
3)

|

Case 1:20-cv-11973-LTS Document1 F

led 11/02/20 Page 7 of 13

 

Case No:
Constructive Termination
In the above referenced email sent in January 2013 it (as stated that “we can have her

retire”. I was only 44 at the time, and did not plan on

retirement until the age of 65. From

January 2013 until my forced retirement, Ms. Martins continued to threaten termination,

denied all reasonable accommodations requested, and
refuse to accept. In the end, Ms.

environment that would make any reasonable person

created such a hostile work

Martin’s was successfully in her determination to remjove me from my Federal Career

without just cause and against my wishes.

Retaliation for filing EEOC Complaint
The initial EEOC Mediation was conducted in June 2

Martins was aware that I knew of her discriminatory
placed me on AWOL (Absent without Leave) status

LWOP (Leave without Pay). I received no notice of
later where I received a certified letter stating that be:

014. This was the first time Ms.

d damaging email. The day after, she
hich she had already approved as

is unjustified change until two months
use of my AWOL status disciplinary

 

 

Ms. Martins continued to send threats of termination
She was always very harsh and abusive in her tone

Martins disciplined me for sick leave used for doctor
very liberal with all other staff members leave and fle

f employment since January 2013.
th me both verbally and in email. Ms.
ppointments, which is illegal. Yet, was
xible work schedules. Ms. Martin also

pressured me to make illegal purchases on my government purchase card, to hire her friends,
to avoid going through proper procedures where the pe would be placed out for bid. I

refused. Ms. Martins reprimanded me verbally. The

Threating Statements and Actions
In January 2013, Ms. Martins stated directly to me (

 

e are but a few examples.

ith a smile) “I could recommend jail

time for you”, for my first minor violation. This was|outrageous and false. I knew without

doubt that I did not commit criminal action. Howev
aggression and distain for me made returning to wor!

, the very fact she show this level of
each day a battle as she targeted me

constantly with verbal assaults and insults. Ms. Martins continued to verbally reprimand me,
however, never followed through in writing or forma] action as all her threats were

unjustified and without merit.

 

Page 2 of 11
a)

  
 
  

Case 1:20-cv-11973-LTS Document1 Filed 11/02/20 Page 8 of 13

Case No:

 

Violation of Privacy Act (Medical Records)

It came to my knowledge in January 2013 that Ms. M sent out several emails with
detailed information regarding my diagnosis and medical information without authorization.
She also verbally spoke about it with many staff members where it became common
knowledge not only at the workplace but throughout the community. However, I suspect
there may have been emails or direct communicationg prior to January 2013 that violated the
privacy act.

Reasonable Accommodations Denial
Ms. Martins responded to my request for reasonable 4ccommodations in such a way as to
appear that she approved most, however, she made drastic and significant changes, or place
additional conditions to the accommodation which rendered in ineffective, negating out any
usefulness or benefits that should have been received /for me to perform my duties.

Slander and Libel

I first found written evidence of libel in January 2013. However, I heard from others that
Ms. Martins began making false and malicious statements about me as early as March 2012.
The event that triggered this was when I went to my second line supervisor on her failure to
address the administrative aspects of the mission. It was after five written requests and three
meetings with Ms. Martins that it became clear that she was not going to address these issues
as manager. In fact, Ms. Martin’s at the end of the last discussion I had with her snapped
harshly at me at said she was too busy. I met with my second line supervisor with a very
constructive plan on how to go forward to ensure the administrative side of the mission did
not fail, all of which were approved. Ms. Martins was furious with me for going above her
head.

Ms. Martin’s malicious slander and libel continues to| this day. Ms. Martins, without
evidence, campaigns strongly to spread false rumors,|such as me being a danger to the
government, attempting to break into the payroll system, and accessing the building without
authorization. She made countless statements or sent emails declaring that my performance
was inadequate and I was incapable in my duties. These written and verbal assaults became
more aggressive as she campaigned to ruin my impeccable reputation I was held.

Ms. Martin’s malicious slander and malice was not contained to the workplace. It spread
throughout the community. Cape Cod is a very small town, and everyone knows everyone.
When I applied for jobs, I never was called for an interview. I always run into former co-
workers who were friends at stores or in the general (ommunity. They quickly turn down
another isle, pretend not to see me, or do not return my greeting. All contact was broken by

Page 3 of 11

 
Case 1:20-cv-11973-LTS Document1 Filed 11/02/20 Page 9 of 13

Case No:

 

friends ] had at the agency directly due to Ms. Martins actions.

10) Pretextual actions and statements

Immediately upon my initiation of a EEOC Claim, Ms. Martins made numerous pretextual
statements in her statement to the EEOC Investigator.| For instance, she would state that I did
not follow a policy. Yet, in truth just days before established or changed a policy, notified all
staff except for me, and then attempted to discipline me or terminate my employment for
failure to comply. In her testimony, she made statements that were false and contradictory to
actual events in order to appear that she was following regulations and laws.

 

11)

 

Federal Employees are mandated to provide truthful testimony under oath, when question by
an EEOC Investigator. Ms. Martins, along with many other individuals, made false
statements or misleading answers so as to change what actually took place. It was obvious
that Ms. Martins, as well as others, were coached by an attorney.

12) Reimbursement of Attorney Fees
I incurred $48,000 in attorney fees.

However, it should be noted that every violation listed does not include all specific illegal
actions made by Ms. Martins. All egregious and illegal actions of Ms. Martin will be reported
with evidence to the Court and Defendant when instructed.

NOTE: As instructed, I attempted as best I could to ate statements brief and concise.

Page 4 of 11

 
Case 1:20-cv-11973-LTS Document1 Filed 11/02/20 Page 10 of 13

Case No:

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming {that the wrongs alleged are continuing
at the present time. Include the amounts of any actual damages claimed for the acts alleged and
the basis for these amounts. Include any punitive or exemplary damages claimed, the amounts,
and the reasons you claim you are entitled to actual or punitive money damages.

NOTE: The amounts I have provided below are based aff my own research. I will be
retaining an attorney, and the below amounts may change based off their recommendations.

1) Discrimination (Disability)
Actual Damages: $ 52,000

Loss of Salary for unpaid leave. I was cleared to return to work, with the reasonable
accommodations in place. However Ms. Martins prevented me from returning to duty.

Punitive Damages: $ 500,000

 

Ms. Martin’s email where she states that I was a danger to the government because of my
disability (BiPolar IT) was devastating. It triggered a major depression for which I needed to
be hospitalized the same day I discovered it. My disability is protected under the American’s
with Disability Act (ADA). Ms. Martin’s continued ¢ampaign to classify me as a dangerous
person not only destroyed my stellar and impeccable reputation I always held, but it extended
to damage my private life as well. Cape Cod is small] town, and everyone knows everyone. |
find to this day former friends avoid me at stores, close friendships have been severed, and I
have not been able to find employment as the community as these rumors precede me. I am
very isolated in life. Every day I have fear and anxiety when I leave the house as it is almost
certain that I will see a former coworker as their reactions, such as dodging to avoid me or
ignoring my friendly smile or greeting, is a very painful experience. As a result of Ms.
Martin’s actions, I did not recovery easily from my depression. In fact, it continued to
worsen and last for over a year. The added stress caused by Ms. Martins was not only
detrimental to my health, it was the key reason I was not recovering from my depression. The
punitive damage amount is appropriate to how her actions affected my health, suffering,
destruction of friendship, ruin on my reputation, and fear to go out in public. It also is
appropriate to ensure Ms. Martins and management recognize the seriousness of illegal
discrimination and the amount should be punitive to deter future discrimination against
employees.

2) Discrimination (Age)

 

   

Actual Damages: $ 200,000

If I had received the training, I would of received if allowed to become eligible with
additional training for promotion to a higher grade. The above ammount reflects a modest

Page 5 of 11

 
3)

Case 1:20-cv-11973-LTS Documenti1 Fil

ed 11/02/20 Page 11 of 13

Case No:

 

estimate of loss of salary that I could have received wilh a promotion.

Punitive Damages: $200,000

This amount is appropriate for the denial of training
for all other staff members over 40 where Ms. Marti

d advancement not only for me, but
did not encourage or approved

training to advance in their careers. The punitive damage requested is appropriate to ensure
that Ms. Martins is forced to put her personal prejudices aside, and provide opportunities and

training for career advancement of all staff regardless

Constructive Termination:

Actual Damages: $ 600,000

of their age.

As a result of constructive termination, I was forced tg retire 21 years earlier that I had
antloal

planned. The above number is represented by my
retirement plan) matching funds and growth, yearly ay
(COLA), and calculation of my Federal Pension whic]
years. Additionally, I lost my Health Insurance and h
estimated) without the Agency’s contribution for thre¢

Punitive Damages: $ 500,000

salary for 20 years, TSP (our
rerage of Cost of Living Adjustments
h increases significantly with more
to pay the full price ($9K per year
P years.

 

Ms. Martins and Ms. Gabriel stated their clear intenti
email in January 2013 by having me retire early. I
continued to use many different tactics and attempts t
successfully forced me into early retirement in April

exceedingly illegal, and she was allowed to continue

management. She falsified information and made fal
Department as well as upper management, falsified r
destroyed my career of 24 years of service, in which
who held a stellar performance history with over 100
fulfillment. The emotionally scarring and disbelief
comprehension. | still to this day cannot understand
conduct herself this was as a Federal Manager. Her
was allowed to continue her campaign to terminate
Destroying a career such as mine is a very serious vi

  
 
   

n of constructive termination in their

ished to continue working. Ms. Martins

terminate my employment until she
014. Her attempts and actions were
er attempts with the support of
© statements to our Human Resource
rds, and fabricated events. She
was regarded a valuable employee
wards. I had great pride and
t this happened is beyond
hy Ms. Martin’s was allowed to
tions were severe and illegal, yet she
employment without any caution.
ation of law and beyond

comprehension to express the painful and emotional damage it does knowing that it was
allowed to happen is impossible to communicate. I miss my employment dearly as I took

great pride in both my work but also working for the

federal government. The punitive

damages should represent the seriousness and intensity of pain and suffering, the extreme

illegal activities Ms. Martins went to, and the lies and

 

attempt at reparation as well as to ensure this behavi
the agency.. Also, her actions directly cause my dep

falsehoods she told to succeed should

is not acceptable at all in the future of
ssion which lasted over a year. I had

be unacceptable and the monetary punitive award zo be very generous to make some

 

Page 6 of 11
4)

Case 1:20-cv-11973-LTS Document1 Filed 11/02/20 Page 12 of 13

Case No:

 

frequent panic/anxiety attacks. I found that I could nh recover, even though I had the help of

my doctors, due to the stress from her actions. Also, tl
damages is appropriate to ensure that Ms. Martins and|
attempt constructive termination in the future.

Retaliation for filing EEOC Complaint

€ amount requested for punitive
management will never illegally

Actual Damages: No direct Ps of income.
. Additional aftorney costs incurred are requested
below.
Punitive Damages: $250,000

From January 2013 until my force retirement April 20

14, Ms. Martins continuously did

 

retaliatory actions. Minor ones | did not include in th

> EEOC Complaint, however, the

serious ones were constant and unjustified. Additionally, Ms. Martins began retaliating
against another employee, who is a dear friend of mine and the only person who keeps in
contact. Ms. Martins is aware of our close friendship} My friend called me in tears as Ms.

Martins was really beginning to scrutinize her work
statements several times a day. My friend begged me
documents as she was fearful of losing her job, home,

d she was receiving negative
not to put her name on any legal
retirement, etc. The punitive damages

requested is representative of both the severity and constant attacks and hopefully will deter

future retaliatory acts.

5) Intimidation and Harassment for filing EEOC Complaint

6)

Actual Damages: No direct logs of income.
; Additional attorney costs incurred are requested
below.
Punitive Damages: $250,000.00

 

extended this to all staff members. Her actions are not only illegal but unacceptable. It

Ms. Martin not only intimidated and harassed me enon with various reasons, she

caused me severe emotional stress, exasperating and
and prolonging my depression. The amount requested

iggering severe panic/anxiety attacks,
for punitive damages is reflected of the

severity of her actions which were unlawful and direatly worsened my depression and made
recovery unattainable. Also, this amount will hopefully deter any future acts of retaliation
and e and harass individuals because they filed with the EEOC and to deter this type of
action by Ms. Martins for all areas of her management style.

Threating Statements
Actual Damages:

No direct loss of income.

Additional dttorney costs incurred are requested

below.

 

Page 7 of 11
2?

8)

Case 1:20-cv-11973-LTS Documenti1 File

Punitive Damages: $ 250,000

 

recommending that I serve prison time. I researched

d 11/02/20 Page 13 of 13

Case No:

 

e regulations, and her statement was

Ms. Martin’s made very scary threats to me, as cite especially the threat of her

not supported by any regulations. Also, she does not
but that is how she implied it. That she had the power
communicate or express strongly enough the fear I felt

ve the authority to “arrest” people,

to send me to prison. I cannot
when she made this comment. I knew

from that moment on the hatred she had for me. Ms. Martin’s threats resulted in worsening
of my depression, constant fear, and constant panic/anxiety. I suffered greatly. This amount

is also appropriate to
future.

Violation of Privacy Act (Medical Records) |

Actual Damages: No direct loss

deter Ms. Martin and management to make threating statements in the

of income.

Additional attprney costs incurred are requested

below.

Punitive Damages: $ 500,000

Ms. Martins failed to protect my medical information.
medical information, which is a serious violation of the
the EEOC Report that she had my written authorization
However, she has failed to provide this document. The

 

She sent via several emails my

Privacy Act. Ms. Martin testified in
to release this information.

reason is that it does not exist as I
information is still unprotected in

emails is very concerning. It has caused me emotional stress to this day, and I have already

never would have allowed it. Knowing that my ona

felt the repercussions of Ms. Martin’s actions. The am
appropriate to deter Ms. Martins and management from
information.

Reasonable Accommodations Denial

Actual Damages: $ 20,000

Loss of income due to Ms. Martin’s significant delay in|

calendar days. Ms. Martins did not respond for 120 day
appeal, which again had a 20 day deadline. Ms. Martins
Punitive Damages: $ 500,000
Denial of my reasonable accommodations, which were }
little cost, made it impossible for me to return to duty.

always approved. In fact, almost all of my reasonable
Martin’s approval were the same accommodations I rec

unt for punitive damages is also
being negligent with protected

responding to my reasonable

- accommodation request. Per regulations, the supervisoy is required to respond with 20

s on the original request. I filed an
s did not respond for 93 days.

very easy to implement with very
the past, my verbal requests were

sromnodation requested for Ms.

eived in the past. This was a victory

Page 8 of 11

 
